      Case 4:19-cv-00101-WTM-CLR Document 71 Filed 02/26/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

TERRI BRAUN                      )
                                 )
      Plaintiff                  )                            Case No. 4:19-cv-101
                                 )
              v                  )
                                 )
CADENCE HEALTHCARE SOLUTIONS, LLC ;)
WOODLANDS HEALTHCARE AND REHAB, )
LLC; STACEY BROWN; ERSULA        )                            Appearing as Co-Counsel
HENDERSON; ELAINE LAMBERT;       )                            On behalf of Defendants
JANELLE PERKINS; CHATTAHOOCHEE   )                            Chattahoochee Nursing, LLC and
NURSING, LLC; AND CHRISTOPHER    )                            Christopher Brogdon
BROGDON                          )
                                 )
      Defendants                 )


                                   ORDER OF ADMISSION


       It appearing to the Court that the requirements stated in L.R. 83.4 for admission pro hac
vice have been satisfied, Petitioner’s request to appear pro hac vice in the United States District
Court for the Southern District of Georgia in the subject case is GRANTED.

       This WK day of )HEUXDU\, 2021


                                      ________________________________
                                      ___ ________
                                                _ __________
                                                          ___________
                                                          __
                                       UNITED STATES
                                                STATES MAGISTRATE
                                                        MAGIST  R TE JUDGE
                                                              TRA

NAME OF PETITIONER:                   TIMOTHY J. MCGAUGHEY
                                      Georgia Bar No. 002290

                                      Timothy J. McGaughey, P.C.
                                      3631 Chamblee-Tucker Road, No. A - 313
                                      Atlanta, Georgia 30341
                                      (770)842-1231 (Direct)
                                      Georgia Bar No. 002290
                                      tmcgaughey@tjmlaw.net
